Browne, C. J.,
dissenting.—The view which I take of this case prevents me from concurring in the decision of the majority of the court.
In my opinion, the case should be reversed upon two grounds: First, because the court refused to permit Sheriff Stanton to testify as to the distance between the tracks of the deceased and the defendant, made at the time the fatal shot was fired—and, .-second, because the court refused to grant a new trial on' the ground of newly discovered evidence. These are presented in the fourth and fifth, and the seventh assignments of error.
A. D. Stanton was the Sheriff of Madison County, and went with several others to the scene of the killing shortly after it occurred. He testified that someone pointed out to him where Herndon was standing when he shot, and where the dead man was; that a track was there to show where they were standing. The heel where Herndon was standing was next to the cross-tie * * * and the heel was back .this way towards Pinetta, traced north. The other man’s track showed where the other man was standing. He was then asked: “How far apart were they?” and on objection by the State Attorney, the court refussed to permit the question to be asked, when the following occurred: “Q. I will ask you this: Was there any sign there on the track as to where the two parties were standing? A. I saw tracks. One track was pointing north and one south. There was an indication in the track on the north, facing south, like it turned, like a person kind of turned making 4 track on the ground *470and sand. I did not, on that occasion, see but one set of tracks that indicated that they were pointing north and stopped at a certain place. I could tell that they had been coming backwards, because the heel would strike, that way, making a different track from what it would in walking forward. Q. How far from the dead man was that last track towards Pinetta that seemed to be coming backwards? The State Attorney objected to the question upon the ground that it had not been identified as the track of the defendant. By the Court: The witness saj^s that was the only track. Witness: I didn’t see but one track. The State Attorney renewed his objection. By-the Court: I think, myself, it is too indefinite. The objection is sustained, to which ruling of the Court the defendant excepted.”
The distance between the parties when the shooting took place was material. As long as they were so far apart that Griffin could not by a sudden rush clinch with Herndon and prevent him from drawing his pistol in self defense, Herndon did not shoot. It cannot be contended that Herndon shot because of vile epithets which Griffin applied to him immediately before the shooting, or for any other reason than in self defense, because Griffin had several times before this applied similar epithets to him, and Herndon could have shot him before Touchstone appeared On the scene, and there would have been no witness to the killing. Herndon testified in part as follows: “After I passed Mr. Griffin about as far. as from the chair to the corner there I heard him say something, and I am a little hard of hearing, and had my left /ear next to him, and I kind of stepped around, and he was standing facing me. And I said ‘what did-you say Mr. Griffin?’ He said ‘I want to know if you sold my boy any more liquor.’ I said Mr. Griffin I told you be*471fore I have never sold your hoy any liquor, and it is strange you keep this matter up and I have only this much to tell you about that, your boy or any other boy that says I sold them liquor, the))- are damn liars.’ And he said ‘He said it, and if you say you didn’t you are a God damn liar and a son of a bitch and threw his hand back to his pocket, and I pulled my pistol on him, like that, and kept my eye on him and it came slowly out of his pocket, and I saw his fingers was that way, and I dropped the pistol back in my pocket. I took my hand out of my pocket after I put the pistol back in my pocket. I was backing down the railroad and he was coming on me. He was cursing me for everything that a man could lay his tongue to, when he cursed me for a damn son of a bitch I told him he was another. And he kept coming on, and every once in a while I told him ‘Go-on Mr. Griffin I don’t want any' trouble with you; let me alone, I don’t want to hurt you or be hurt by you.’ And he kept coming, cursing me, and kept on that way until Mr. Touchstone came up.”
The purpose of the testimony sought to be elicited by the question to which objection by the State was sustained, was to corroborate the "testimony of defendant that he was backing away from the deceased, who was advancing on him, and was within six or eight feet of him when he shot, and to overcome the effect of the testimony of N. M. Thompson, a witness for the State, that the tracks showed that Griffin was at least fifteen feet away when Herndon shot him. Thompson’s testimony on this point is as follows: “I remember the occasion of the killing of Mr. Henry Griffin on the railroad. I was up there a short time after the killing where the killing occurred. I walked up to the Sheriff, Stanton, who was making examination of the dead man’s body, and Mr. Herndon was in the middle of a conversation how the *472killing was done. Q. At that time and place, did you hear and see Mr. Herndon point out to the Sheriff where him and Mr. Griffin were standing at the time of the shooting? A. He was pointing out. As to whom he was pointing out to, I am unable to say, whether he was pointing out to me or the Sheriff. He pointed out where he was standing. -1 did not measure the distance from where he'pointed out as to where he was standing to where the dead man lay. Mr. Herndon pointed out where he was and Mr. Griffin was, and it was ten spaces. Q. W'hat was the distance ? A. Eighteen inches, by standard railroad rules. I won’t say that was the exact measurement ; I only know the standard railroad rule. I counted ten of these spaces. That would make fifteen feet between the two points if the ties were laid to; standard. I did not estimate the number of feet at the time, only ■by counting. On a standard railroad it would have been fifteen feet.”
The distance between Griffin and Herndon when the latter fired the fatal shot, was very material, and that the State so regarded it on the trial is shown by the fact that the entire testimony of the witness Thompson was on that point, and his knowledge thereof was derived from the identical sources from which the Sheriff was asked to testify. Thompson, Sheriff Stanton and Touchstone were at the scene of the killing a short time'after it occurred, and from what was then said, and from the tracks which were pointed out as-the tracks of Griffin and Herndon, Thompson' derived his knowledge of the distance between them and testified that they were about fifteen feet apart when the shot was fired. The Sheriff was asked to testify as to this distance, from the same source of information upon which Thompson formed his opinion, and he was not permitted to do so. Permitting *473Thompson to testify on this point, and refusing to permit the Sheriff to testify on the same point, was error, harmful to the defendant.
The seventh assignment of error is based on the denial of the defendant’s motion for a new trial. One of the grounds of the motion was that of newly discovered evidence. The defendant in support of this ground submitted the affidavit of one Emery Welch, as follows: “Before me personally appeared Emery Welch, who being by me first duly sworn, deposes and says: That about a mile and a half from the town of Pinetta, Florida, near Taylor & Brady’s mill, about a week before Henry Griffin was killed, he had a conversation with said Henry Griffin; that in said conversation affiant said that they are having some trouble around Pinetta over the blind tigers, and Henry Griffin replied that there was only one man giving them any trouble, and that was that low down Bert Herndon; that he was going- to put a stop to it; that if he ever caught Bert Herndon in the right place he was going to kill him, and that would put a stop to it all; and affiant said that if he were Griffin he would not have any trouble about it, and Henry Griffin replied that he did not care anything for the trouble, and that he was going to get rid of Burt Herndon; that Griffin repeated this threat several times in different words.”
In the case of Howard v. State, 36 Fla. 21, 17 South. Rep. 84, Mr. Justice Taylor, who rendered the opinion, thus lays down the rule governing applications for new trial upon the ground of newly discovered evidence: (1) The evidence must have been discovered since the former trial; (2) the party must have used due diligence to procure it on the former trial; (3) it must be material to the issue; (4) it must go to the merits of the cause, and not merely to impeach the character of a *474witness; (5) it must not be merely cumulative; (6) it is such testimony as ought to produce on another trial an opposite result on the merits.”
It seems to be conceded by the opinion of the majority of the court that the application for a new trial on the grounds of newly discovered evidence, comes within the rule governing the same, in all but the fifth ground, in that the newly discovered evidence set forth in the affidavit of Emery Welch was merely cumulative. I cannot accept that view. There is no testimony of any threats by Griffin to kill Herndon, or to do him great bodily harm. Herndon testified that G. W. Mann told him “Whatever' you do Burt, you keep your eye on Mr. Griffin; you are going to have trouble with-that man.” This was merely the opinion of the witness, and if the threat contained in the affidavit in support of the motion is cumulative, it becomes the doctrine of this court that the opinion of a witness as to the probability of an encounter between two persons is admissible to prove a threat. Only upon this theory could the testimony offered be regarded as “cumulative” of what Plerndon said Mann told him.
Mr. Downing’s testimony which is set out in the opinion, can -in nowise be regarded as a threat to kill or do great bodily harm. It is true, this witness says : “He made a threat against Mr. Herndon at that time,” but when he states what constituted the so-called threat, it proves to be the mere bombast of á bully, and instead of being a threat in the eye of the law, is a mere expression of Griffin’s contempt for Herndon. Thus, “Mr.’ Griffin said he could take a ten cent barlow, not only himself, but any negro boy, and run. Burt Herndon out of Pinetta.” Only by that expediency of reasoning by which courts sometime construe “may” to mean “must,” ánd “shall” to mean “may,” can Griffin’s boasting of what he or “any *475negro boy” could do, be construed into “would” so as to make it a threat.
The only other statement credited to Griffin is that. he said “if he ever fooled with him with that big pistol he had in his pocket, ■ he would take it away from him and stamp him in the ground.” But he states most positively that Griffin “didn’t say he would kill him, or cut him, or hurl him, just said he would take his pistol away and stamp him in the ground.” '
In the affidavit in support of the motion for a new trial, the threats were “If he ever caught Burt Herndon in the right place he was going to kill him,” and “that he was going to get rid of Burt Herndon,” which hé repeátecl several times. For this to-be cumulative there would have to be some testimony of threats by Griffin to kill Herndon, or do him great bodily harm; but instead there is only the statement by Herndon that Mann told him to “look out for Mr. Griffin,” and Mann’s opinion that he was going to have trouble with him, and Downing’s testimony about taking that big pistol away from him, and stamping him in the ground, and this witness was very careful to remove any impression that Griffin intended any bodily harm to Herndon by his highly figurative language, and added “he didn’t say he would kill him, or cut him or hurt him, just said he would take his pistol away and stamp him in the ground.”
■ The testimony presented in the affidavit of Emery Welch can not in the slightest degree be considered cumulative, unless we hold that the opinion of a witness, that one person is going to have trouble with another, is competent testimony to prove a threat, and that a contemptuous boasting of superior prowess and courage, even though coupled with positive testimony that he didn’t say he would kill him, or cut him or hurt him, is a *476threat to kill or do great bodily harm. I cannot accept that view.
' For the reasons set forth herein, I think the judgment should be reversed, and a new trial granted.
Taylor, J., concurs in the dissent of Chief Justice Browne, on the point of the rejection of the evidence of the Sheriff.